— Judgment unanimously affirmed. Memorandum: Defendant, a Cuban citizen, argues that his guilty plea to a class A-II felony was not voluntarily and intelligently made because of his unfamiliarity with the English language. This argument is unavailing in view of the fact that the plea minutes indicate that an interpreter was present throughout. His assertion that he might have been eligible for lifetime probation because of cooperation with the People in allegedly providing material assistance in the prosecution of another person on drug charges must similarly fail. The recommendation of lifetime probation is within the discretion of the District Attorney (Penal Law, § 65.00, subd 1, par [b]). The court lacks the power to compel such recommendation (People v Kaufman, 77 AD2d 924; People v Loebl, 77 AD2d 949, 951).
We have reviewed defendant’s other arguments and find no merit in them. (Appeal from judgment of Onondaga County Court, Cunningham, J. — criminal sale of controlled substance, second degree.) Present — Hancock, Jr., J. P., Doerr, Boomer, Green and O’Donnell, JJ.